SILAK, Justice,
concurring and dissenting.
I respectfully dissent from parts V.A. (statutory designation of director as an expert), and V.B., (unobjected to provisions in director’s report to be decreed as reported) of the Court’s opinion. I concur in the balance of the opinion, namely parts I., II., III., IVA.-C., V.C., V.D., VI., VII., VIII., IX., and X.
I.
STATUTORY DESIGNATION OF THE DIRECTOR AS AN EXPERT, PART V.A.
In part VA, the Court’s opinion holds that I.C. § 42-1401B(l) (1994) is of no effect because it conflicts with Idaho Rule of Evidence 702. I discern no such conflict, and would allow the provision to stand.
The Court’s analysis in part V.A. fails to apply several established rules of construction. “[W]henever possible, a statute must be construed so as to achieve a constitutional result.” Sandpoint Convalescent Services, Inc. v. Dept. of Health and Welfare, 114 Idaho 281, 282, 756 P.2d 398, 399 (1988). “Statutes are to be construed to give effect to the intent of the legislature.” Grand Canyon Dories v. Tax Com’n, 124 Idaho 1, 5, 855 P.2d 462, 466 (1993). “Words and phrases of a statute are construed according to context.” Id.
When its true intent and context is considered, I.C. § 42-1401B(l) is easily reconciled with I.R.E. 702. The statute provides:
42-1401B. ROLE OF THE DIRECTOR IN AN ADJUDICATION. (1) The director’s role under this chapter is as an independent expert and technical assistant to assure that claims to water rights acquired under state law are accurately reported in accordance with the procedures of chapter 14, title 42, Idaho Code. The director shall make recommendations as to the extent of beneficial use and administration of each water right under state law and may use uniform parameters for quantification of beneficial use recommended for rights within climatic regions of the state.
The statute generally describes the Director’s “role” in the adjudication, which is to be “as an independent expert and technical assistant.” Furthermore, subsection (1) should be read in conjunction with subsection (3) of 42-1401B, which provides “[t]he director shall not be a party to an adjudication.” (See Court’s opinion part IV.C., upholding removal of director as a party in the *265adjudication). Subsection (1) is essentially the legislature’s explanation of the Director’s new role in the adjudication, as compared to his former status as a party.
The Court’s opinion, however, concludes that the statute’s use of the word “expert” conflicts with Rule of Evidence 702, which pertains to qualifying expert finesses to give opinion testimony at trial (see Rule 702 quoted at p. 16 of the Court’s opinion). The Court’s opinion reads too much into the word “expert” in the statute. There is nothing to indicate that the legislature, in describing the Director’s role as that of “an independent expert and technical assistant,” meant to automatically qualify the Director as an expert witness in the sense used in I.R.E. 702. The majority should not presume that the legislature intended to qualify the Director to give opinion testimony on any issue, contrary to I.R.E. 702. “The legislature is presumed not to intend to overturn long established principles of law unless an intention to do so plainly appears by express declaration or the language employed admits of no other reasonable construction.” George W. Watkins Family v. Messenger, 118 Idaho 537, 540, 797 P.2d 1385, 1388 (1990); Doolittle v. Morley, 77 Idaho 366, 372, 292 P.2d 476, 481 (1956).
The statute and Rule 702 may be construed to avoid any conflict and to reach a constitutional result. The statute’s use of “expert” can be interpreted not to abrogate Rule 702. If the Director ever actually seeks to “testify” at a hearing in the form of an “opinion,” the trial court will still have the discretion to determine if the Director is “qualified as an expert by knowledge, skill, experience, training or education,” to give opinion testimony on a particular question then at issue. I.R.E. 702. Because I.C. § 42-1401B subsection (1) can be reasonably construed to avoid any conflict with I.R.E. 702, I dissent from the Court’s holding that the statutory provision is unconstitutional.
II.
UNOBJECTED TO PROVISIONS IN THE DIRECTOR’S REPORT TO BE DECREED AS REPORTED, PART V.B.
In part V.B., the Court’s opinion announces another conflict between the statute and rules of this Court which I do not believe exists. The Court holds that the requirement that unobjected to provisions in the Director’s report “shall be decreed as reported” conflicts with the Rules of Civil Procedure, and that such provision is also “an unconstitutional intrusion into the province of the judicial department of government....” (Opinion at p. 627)
The provision in question is I.C. § 42-1411(4), which reads as follows:
... Upon filing with the court, the director’s report, except for the explanatory material referred to in subsection (1) of this section, shall constitute prima facie evidence of the nature and extent of the water rights acquired under state law. The unobjected to portions of the director’s report shall be decreed as reported.
(emphasis added).
I.C. § 42-1411(5) provides:
Each claimant of a water right acquired under state law has the ultimate burden of persuasion for each element of a water right. Since the director’s report is prima facie evidence of the nature and extent of the water rights acquired under state law, a claimant of a water right acquired under state law has the burden of going forward with the evidence to establish any element of a water right which is in addition to or inconsistent with the description in a director’s report. Any party filing an objection to any portion of the director’s report shall have the burden of going forward with the evidence to rebut the director’s report as to all issues raised by the objection. Any other party to the proceeding may submit evidence in opposition to the objector’s position and in support of the director’s report. All such proceedings shall be governed by the Idaho rules of civil procedure and Idaho rules of evidence.
(emphasis added). The Court’s opinion reads the “decreed as reported” provision as stripping the trial court of its ability to apply the law to the facts and make corrections to the report. The Court’s opinion also finds a conflict with I.R.C.P. 55.
However, the conflict the Court’s opinion sees with I.R.C.P. 55 is reconciled by the *266provision that “[a]ll such proceedings shall be governed by the Idaho rules of civil procedure and Idaho rules of evidence.” I.C. § 42-1411(5). “Statutes are to be construed to give effect to the intent of the legislature.” Grand Canyon Dories, 124 Idaho at 5, 855 P.2d at 466. Here, the legislature’s intent is that the Rules of Civil Procedure govern and should be given effect. Hence, “the decreed as reported” provision should not be viewed in isolation, but rather harmonized with I.C. § 42-1411(5), as well as with I.R.C.P. 55. For instance, the district court itself may find objectionable portions of a report, even though no other party has filed objections, and such report need not be immediately “decreed as reported.” Pursuant to I.R.C.P. 55(b)(2), “[t]o establish the truth of any averment by evidence” or to “make an investigation of any other matter” the court can “conduct such hearings ... as it deems necessary and proper.” I.R.C.P. 55(b)(2). See Sandpoint Convalescent, 114 Idaho at 282, 756 P.2d at 399 (“Whenever possible, a statute must be construed so as to achieve a constitutional result.”)
In interpreting statutes, the courts do not presume the legislature intended to “overturn long established principles of law” unless such intent appears by “express declaration or the language employed admits of no other reasonable construction.” George W. Watkins Family v. Messenger, 118 Idaho at 541, 797 P.2d at 1389. No express declaration appears in I.C. § 42-1411(4) that the entry of the court’s decree shall not be performed according to the Idaho Rules of Civil Procedure. A reasonable construction of this section, particularly when harmonized with § 42-1411(5),3 is that the legislature intended that the trial court could make factual corrections to the report or correct errors of law, in accord with Rule 55. Indeed, the State of Idaho at oral argument conceded that the district court retains its power under Rule 55 to correct errors in the director’s report.
The “decreed as entered” provision may be interpreted and applied in harmony with the Rules of Civil Procedure and Rules of Evidence, and thus, should not be stricken from the statute as unconstitutional.

. An earlier version of the provisions now codified as I.C. § 42-1411(4) and (5) was contained in H.B. 969, 1994 Sess.Laws, Ch. 454, atp. 1463. The prior version relating to unobjected to provisions and objections was contained in one paragraph, and included the same language pertaining to the applicability of the Idaho Rules of Civil Procedure and the Idaho Rules of Evidence as found in the current codification of I.C. § 42-1411(5). The prior text reads as follows:
(4) Upon filing with the court, the director's report, except for the explanatory material referred to in subsection (1) of this section, shall constitute prima facie evidence of the nature and extent of the water rights acquired under state law. The unobjected to portions of the director’s report shall be decreed as reported. Any party filing an objection to any portion of the director’s report shall have the burden of going forward with the evidence to rebut the director’s report as to all issues raised by the objection. If a party successfully rebuts the director’s recommendation, any other party to the proceeding may submit evidence in opposition to the objector’s position and in support of the director’s report. The ultimate burden of proof shall be on the claimant if the prima facie validity of the director’s recommendation is rebutted. All such proceedings shall be governed by the Idaho rules of civil procedure and Idaho rules of evidence.
The need to harmonize the two sections is all the more apparent because they originated from one original section in the earlier House Bill 969.